Case 2:14-bk-25039-NB       Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                Desc
                             Main Document    Page 1 of 30


   1   Ure Law Firm                                               (SPACE BELOW FOR FILING STAMP ONLY)
       800 West 6th Street, Suite 940
   2   Los Angeles, California 90017
       TEL.: (213) 202-6070
   3   FAX.: (213) 202-6075
       Thomas B. Ure (CA State Bar No. 170492)
   4   email: tom@urelawfirm.com
   5   Attorney for:   Debtors
   6
   7
   8                             UNITED STATES BANKRUPTCY COURT
   9             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
  10
  11   IN RE:                            )           Case No. 2:14-bk-25039-NB
                                         )
  12   MICHAEL DERMONT HILL and          )           CHAPTER 13
       REGINA DELORSE HILL,              )
  13                                     )           NOTICE OF MOTION AND MOTION TO
                          Debtor.        )           VACATE ORDER OF DISMISSAL ENTERED
  14                                     )           AUGUST 6, 2018 AND TO REINSTATE THE
                                         )           CASE; MEMORANDUM OF POINTS AND
  15                                     )           AUTHORITIES; DECLARATION OF DEBTOR
                                         )           REGINA HILL IN SUPPORT THEREOF.
  16                                     )
                                         )           DATE:          TBD
  17                                     )           TIME:          TBD
                                         )           PLACE:         Courtroom 1545
  18                                     )                          255 East Temple Street
                                         )                          Los Angeles, CA 90012
  19                                     )
                                         )           [FILED CONCURRENTLY WITH APPLICATION
  20                                     )           FOR ORDER SETTING HEARING ON
                                         )           SHORTENED TIME]
  21   __________________________________)
  22
  23   TO:      THE HONORABLE NEAL W. BASON, UNITED STATES BANKRUPTCY JUDGE;

  24            KATHY A. DOCKERY, CHAPTER 13 TRUSTEE; AND ALL OTHER

  25            INTERESTED PARTIES:

  26            COMES NOW, Debtors MICHAEL DERMONT HILL and REGINA DELORSE HILL

  27   (“Debtors”), by and through counsel, Thomas B. Ure, Esq., and hereby moves this Court to vacate

  28   the Order of Dismissal entered on August 6, 2018 and to reinstate the case.
Case 2:14-bk-25039-NB        Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                   Desc
                              Main Document    Page 2 of 30


   1          This motion shall be and is based upon this notice, the attached Memorandum of Points and
   2   Authorities, the Declaration of Debtor Regina Delorse Hill, and such other evidence which may be
   3   provided at the hearing on this matter.
   4          WHEREFORE, Debtors respectfully request that this Court vacate the August 6, 2018 Order
   5   dismissing the case and reinstate the case so that Debtors can complete their plan.
   6
   7                                                                  Respectfully submitted,
   8   Dated: November 27, 2018
                                                                By:      /s/ Thomas B. Ure
   9                                                                  Thomas B. Ure
                                                                      Attorney for Debtors
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                  -2-
Case 2:14-bk-25039-NB          Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57              Desc
                                Main Document    Page 3 of 30


   1                         MEMORANDUM OF POINTS AND AUTHORITIES
   2                                                    I.
   3                                          INTRODUCTION
   4          Debtors filed a voluntary Chapter 13 bankruptcy petition on August 5, 2014.
   5          On November 24, 2014, an Order was entered avoiding a second lien on Debtors’ residence
   6   (the order was subsequently amended on March 24, 2015).
   7          On March 6, 2015, an Order was entered avoiding a third and fourth lien on Debtors’
   8   residence.
   9          On April 3, 2015, Debtors’ plan was confirmed with monthly payments of $420.00 per month
  10   for months 1 and 2; $315.00 per month for months 3 through 8; $655.00 for months 9 through 30;
  11   $1,098.00 per month for months 31 through 46; and $1,546.00 for months 47 through 60.
  12          Debtors’ case was dismissed once previously on August 28, 2017 due to a calendaring error
  13   by their prior counsel. The order dismissing the case was vacated after a motion to vacate was filed
  14   on September 18, 2017 as docket number 84.
  15          Due to the fact that both of Debtors’ vehicles were having major mechanical issues, Debtors
  16   went to an automobile dealership to inquire about possible purchase of a used vehicle. Debtors were
  17   told by the dealership to contact their bankruptcy attorney’s office regarding obtaining permission
  18   to finance a vehicle.
  19          Debtors contacted their former attorney’s office and spoke to Dennis Peters, a paralegal from
  20   their bankruptcy attorney’s office. They were instructed to go to a dealership and pick out any
  21   vehicle and get a purchase agreement so that a motion could be filed to obtain permission to finance
  22   the vehicle. They were told that it did not have to be a purchase agreement for the specific vehicle
  23   they wished to purchase as it was unlikely that the vehicle would be available after the motion was
  24   filed and approved.
  25          Debtors were interested in purchasing a used vehicle and were seeking a monthly payment
  26   less than $400.00 (the approximate payment amount of their current vehicle they wished to replace).
  27   As instructed by their attorney’s office, they obtained a purchase agreement “for any vehicle.” The
  28   purchase agreement Debtors provided to their attorney was for a new 2018 GMC Sierra with a

                                                      -3-
Case 2:14-bk-25039-NB         Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                 Desc
                               Main Document    Page 4 of 30


   1   purchase price of $49,845.00 and a monthly payment of $882.79. This was not the vehicle they were
   2   attempting to purchase but merely a purchase agreement they believed was needed to obtain
   3   permission to finance any vehicle.
   4          On May 3, 2018, a Motion to Incur debt was filed by Debtors’ former counsel. The Motion
   5   stated the purchase price of the vehicle was $80,810.88 instead of the actual purchase price of the
   6   vehicle on the contract which was $49,845.00. As stated above, this was not the vehicle that they
   7   were actually seeking to purchase.
   8          Debtors’ former attorney subsequently lodged an order which was incorrectly captioned as
   9   an order granting a motion to modify or suspend plan payments. The Order was inadvertently signed
  10   by the Court.
  11          Debtors did not believe that this Order allowed them to purchase a vehicle and they never
  12   did purchase any vehicle.
  13          On June 22, 2018, the Court entered an Order setting the Motion to Incur Debt for hearing
  14   and further ordered:
  15          “[t]he debtor is directed to explain at the hearing (1) whether the debtor can afford
  16          to make the vehicle payments without modifying the chapter 13 plan, (2) if the debtor
  17          cannot afford to make the vehicle payments, whether a motion to modify the plan
  18          will be filed, (3) if the debtor can afford the payments, how it is that the debtor has
  19          that much disposable income, and (4) why it is appropriate for a debtor in bankruptcy
  20          to purchase a vehicle for over $80,000.00.”
  21          On June 28, 2018, Debtors’ former counsel failed to appear at the hearing to address the
  22   concerns of the Court.
  23          On June 28, 2018, as a result of Debtors’ former counsel’s failure to appear, the Court issued
  24   an Order to Show Cause Why the Court Should Not Sanction Debtors and Their Attorney for Non-
  25   Appearance, set the Order to Show Cause for hearing on August 2, 2018 and set the deadline to file
  26   a written response for July 12, 2018.
  27          On June 28, 2018, the Court issued an order setting a deadline for Debtors to file a
  28   declaration regarding the status of the vehicle purchase.

                                                       -4-
Case 2:14-bk-25039-NB         Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                Desc
                               Main Document    Page 5 of 30


   1           On July 5, 2018, Debtors received an email from Dennis Peters explaining the issues raised
   2   by the Court and informing Debtors that the law firm was “planning to file a declaration” in response
   3   to the questions raised by the Court and requested clarification from Debtors.
   4           On July 6, 2018, Debtors responded to the email with the explanation the Court requested.
   5   However, Debtors never received any draft of a declaration based on the information provided and
   6   no declaration was ever prepared or filed by Debtors’ former counsel with the Court.
   7           Debtors were aware of the August 2, 2018 hearing and Debtor husband requested time off
   8   of work so that he could appear at the hearing.
   9           On August 1, 2018, Debtor wife received an email from her former attorney’s office
  10   informing her that the hearing had been continued to August 17, 2017. At the time she received the
  11   email, she did not notice the mistake in the year 2017 rather than 2018 but interpreted the email as
  12   instructions to not appear on August 2, 2018 and to appear on August 17, 2018 instead.
  13           On August 2, 2018, Debtor wife received a call from her former attorney’s office at
  14   approximately 8:40 a.m. asking why the they were not in Court.
  15           Debtor wife explained that she was told that the hearing was continued and that they did not
  16   need to appear.
  17           Debtor wife told her former attorney’s office that she was at her residence in Lancaster and
  18   that her husband was at work in Long Beach and that they could be in Court for in about an hour and
  19   forty five minutes. Mr. Peters responded that the attorney had to leave Court no later than 9:00 a.m.
  20   for another hearing in Riverside and was not able to wait but that he would request a continuance
  21   from the Court.
  22           Shortly after the morning phone call, Dennis Peters responded by email that the August 1,
  23   2018 email regarding a continued hearing was sent in error and was an old email from 2017.
  24           As a result of Debtors’ non-appearance, the Court dismissed the case with a 180 day
  25   restriction against re-filing another case.
  26           Debtors residence is scheduled for foreclosure on December 6, 2018.
  27   ///
  28   ///

                                                         -5-
Case 2:14-bk-25039-NB           Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                Desc
                                 Main Document    Page 6 of 30


   1                                                        II.
   2        THIS COURT IS EMPOWERED TO VACATE THE ORDER OF DISMISSAL.
   3          Based upon the facts presented herein, it is evident that the dismissal was not due to any bad
   4   faith on the part of the Debtors and the circumstances stated herein justify the Court’s discretion in
   5   vacating the Order of Dismissal.
   6          Bankruptcy Rule 9024 provides that Federal Rules of Civil Procedure (hereinafter
   7   “F.R.C.P.”) 60 applies in cases under the Code. F.R.C.P. 60(b) provides in pertinent part:
   8          “On motion and just terms, the court may relieve a party or its legal representative
   9          from a final judgment, order, or proceeding for the following reasons:
  10                     (1)     mistake, inadvertence, surprise, or excusable neglect; ...
  11                             or [Emphasis Added]
  12                     (6)     any other reason justifying relief from the operation of the
  13                             judgment.”
  14          Debtor’s Chapter 13 case was dismissed due to a series of errors and poor advise of their
  15   prior attorney.
  16                                                       III.
  17       THE BANKRUPTCY COURT HAS BROAD EQUITABLE POWERS AND MAY
  18               FASHION A REMEDY TO ACHIEVE AN EQUITABLE RESULT.
  19   11 U.S.C. §105(a) in its pertinent part states that:
  20                     “The court may issue any order, process, or judgment that is necessary or
  21                     appropriate to carry out the provisions of this title...”
  22          The Ninth Circuit has previously held that, “A bankruptcy court has continuous power to
  23   vacate or modify its own orders, if no intervening or vested rights are disturbed.”             In re
  24   Casaudoumecq, 46 F. Supp. 718, 723 (S.D. Cal. 1942), citing Federal Land Bank v. Hansen, 113
  25   F.2d 82; Wayne United Gas Co. V. Owens-Illinois Glass Co., 300 U.S. 131; In re Price, 99 F.2d 691;
  26   and cited with approval in In re Johns Clay & Co., 43 B.R. 797, 806-07 (Bankr. D. Utah, 1984).
  27          If this Order is vacated, no party will be prejudiced or will have substantially changed their
  28   position since the entry of the dismissal order and Debtors are not seeking any retroactive relief

                                                           -6-
Case 2:14-bk-25039-NB        Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                 Desc
                              Main Document    Page 7 of 30


   1   should the case be reinstated.
   2                                                 IV.
   3                                          CONCLUSION
   4          Because the Dismissal Order was entered due to the Debtors receiving poor advice and poor
   5   representation by their former counsel, Debtors seek to have the order vacated and the case
   6   reinstated.
   7                                                                Respectfully submitted,
   8   Dated: November 27, 2018
                                                              By:      /s/ Thomas B. Ure
   9                                                                Thomas B. Ure
                                                                    Attorney for Debtor
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    -7-
Case 2:14-bk-25039-NB        Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                   Desc
                              Main Document    Page 8 of 30


   1                                  DECLARATION OF REGINA DELORSE HILL
   2           I, REGINA DELORSE HILL, declare:
   3           1.     I am one of the Debtors in Chapter 13 case number 2:14-25039-NB. As such, I have
   4   personal knowledge of the facts stated herein, and if called upon to testify thereto, I could and would
   5   do so competently and truthfully.
   6           2.     This declaration is made in support of my Motion to Vacate the Dismissal of our
   7   bankruptcy case. Attached hereto, marked Exhibit A, is a true and correct copy of the Order
   8   Dismissing Case with 180-Day Bar Pursuant to 11 U.S.C. §109(g).
   9           3.     I filed a voluntary Chapter 13 bankruptcy petition with my husband on August 5,
  10   2014.
  11           4.     On November 24, 2014, an Order was entered avoiding a second lien on our residence
  12   (the order was subsequently amended on March 24, 2015).
  13           5.     On March 6, 2015, an Order was entered avoiding a third and fourth lien on our
  14   residence.
  15           6.     On April 3, 2015, our plan was confirmed with monthly payments of $420.00 per
  16   month for months 1 and 2; $315.00 per month for months 3 through 8; $655.00 for months 9 through
  17   30; $1,098.00 per month for months 31 through 46; and $1,546.00 for months 47 through 60.
  18           7.     Our case was dismissed on August 28, 2017 due to a calendaring error by our prior
  19   counsel. The order dismissing the case was vacated after a motion to vacate was filed on September
  20   18, 2017 as docket number 84.
  21           8.     Due to the fact that both of our vehicles were having major mechanical issues, we
  22   went to an automobile dealership to inquire about possible purchase of a used vehicle. We were told
  23   by the dealership to contact our attorney’s office regarding obtaining permission to finance a vehicle.
  24           9.     We contacted our former attorney’s office and spoke to Dennis Peters, a paralegal
  25   from our bankruptcy attorney’s office. We were instructed to go to the dealership and pick out any
  26   vehicle and get a purchase agreement so that a motion could be filed to obtain permission to finance
  27   the vehicle. We were told that it did not have to be a purchase agreement for the specific vehicle we
  28   wished to purchase as it was unlikely that the vehicle would be available after the motion was filed

                                                        -8-
Case 2:14-bk-25039-NB          Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                Desc
                                Main Document    Page 9 of 30


   1   and approved.
   2          10.      We were interested in purchasing a used vehicle and were seeking a monthly payment
   3   less than $400.00 (the approximate payment amount of our current vehicle we wished to replace).
   4   As instructed by our attorney’s office, we obtained a purchase agreement “for any vehicle.” The
   5   purchase agreement we provided to their attorney was for a new 2018 GMC Sierra with a purchase
   6   price of $49,845.00 and a monthly payment of $882.79. This was not the vehicle we were
   7   attempting to purchase but merely a purchase agreement we believed was needed to obtain
   8   permission to finance any vehicle.
   9          11.      On May 3, 2018, a Motion to Incur debt was filed by our former counsel. The Motion
  10   stated the purchase price of the vehicle was $80,810.88 instead of the actual purchase price of the
  11   vehicle on the contract which was $49,845.00. As stated above, this was not the vehicle that we
  12   were actually seeking to purchase.
  13          12.      Our former attorney subsequently lodged an order which was incorrectly captioned
  14   as an order granting a motion to modify or suspend plan payments. The Order was inadvertently
  15   signed by the Court.
  16          13.      We did not believe that this Order allowed us to purchase a vehicle and we never did
  17   purchase any vehicle.
  18          14.      On June 22, 2018, the Court entered an Order setting the Motion to Incur Debt for
  19   hearing and further ordered:
  20          “[t]he debtor is directed to explain at the hearing (1) whether the debtor can afford
  21          to make the vehicle payments without modifying the chapter 13 plan, (2) if the debtor
  22          cannot afford to make the vehicle payments, whether a motion to modify the plan
  23          will be filed, (3) if the debtor can afford the payments, how it is that the debtor has
  24          that much disposable income, and (4) why it is appropriate for a debtor in bankruptcy
  25          to purchase a vehicle for over $80,000.00.”
  26          15.      On June 28, 2018, our former counsel failed to appear at the hearing to address the
  27   concerns of the Court.
  28          16.      On June 28, 2018, as a result of our former counsel’s failure to appear, the Court

                                                       -9-
Case 2:14-bk-25039-NB        Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                  Desc
                              Main Document    Page 10 of 30


   1   issued an Order to Show Cause Why the Court Should Not Sanction Debtors and Their Attorney for
   2   Non-Appearance, set the Order to Show Cause for hearing on August 2, 2018 and set the deadline
   3   to file a written response for July 12, 2018.
   4          17.     On June 28, 2018, the Court issued an order setting a deadline for us to file a
   5   declaration regarding the status of the vehicle purchase.
   6          18.     On July 5, 2018, I received an email from Dennis Peters explaining the issues raised
   7   by the Court and informing me that they were “planning to file a declaration” in response to the
   8   questions raised by the Court and requested clarification. Attached hereto, marked Exhibit B, is a
   9   true and correct copy of the email.
  10          19.     On July 6, 2018, I responded to the email with the explanation the Court requested.
  11   However, we never received any draft of a declaration based on the information provided and I am
  12   now aware that no declaration was ever prepared or filed with the Court. Attached hereto, marked
  13   Exhibit C, is a true and correct copy of my responsive email.
  14          20.     We were aware of this hearing and my husband requested time off of work so that he
  15   could appear at the hearing.
  16          21.     On August 1, 2018, I received an email from my former attorney’s office informing
  17   me that our hearing had been continued to August 17, 2017. At the time I received the email, I did
  18   not notice the mistake in the year 2017 rather than 2018 but interpreted this email as instructions to
  19   not appear on August 2, 2018 and to appear on August 17, 2018 instead. I understand now that the
  20   email I received on August 1, 2018 was sent in error by my former attorney’s office. The email
  21   included an old email which referenced an old hearing which happened to be in August. I read the
  22   email and believed it was referencing the continuance of the hearing scheduled for the following day.
  23   Attached hereto, marked as Exhibit D, is a true and correct copy of the email.
  24          22.     I immediately contacted my husband to let him know that he did not need to take the
  25   time off due to the continuance of the hearing.
  26          23.     On August 2, 2018, I received a call from our attorney’s office at approximately 8:40
  27   a.m. asking why the we were not in Court.
  28          24.     I explained that I was told that the hearing was continued and that we did not need

                                                       - 10 -
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 11 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 12 of 30




                                 EXHIBIT A
     Case 2:14-bk-25039-NB        Doc 119
                                      109 Filed 11/29/18
                                                08/06/18 Entered 11/29/18
                                                                  08/06/18 15:43:57
                                                                           17:24:50                  Desc
                                   Main
                                    MainDocument
                                         Document Page
                                                     Page13
                                                          1 of 30
                                                               2


1
2
                                                                         FILED & ENTERED
3
4                                                                               AUG 06 2018
5
                                                                           CLERK U.S. BANKRUPTCY COURT
6                                                                          Central District of California
                                                                           BY sumlin     DEPUTY CLERK

7
8                           UNITED STATES BANKRUPTCY COURT

9                             CENTRAL DISTRICT OF CALIFORNIA

10                                    LOS ANGELES DIVISION
11
12   In re:                                             Case No: 2:14-bk-25039-NB
13   Michael Dermont Hill and Regina Delorse            Chapter: 13
14   Hill,                                              ORDER DISMISSING CASE WITH 180-
                                                        DAY BAR PURSUANT TO 11 U.S.C.
15                                                      § 109(g)(1)
16
                                                      Hearing:
17                                         Debtor(s). Date: August 2, 2018
                                                      Time: 8:30 a.m.
18                                                    Place: Courtroom 1545
                                                             255 E. Temple Street
19                                                           Los Angeles, CA 90012

20            At the date, time and place set forth above, this Court held a hearing on its Order to
21   show cause why this Court should not sanction the debtors and their attorney for non-
22   appearance at the June 28, 2018 hearing (dkt. 103) (the “OSC”). The OSC was served on
23   both debtors and directed them to appear. Dkt. 106. This Court’s tentative ruling posted
24   prior to the hearing (and available at www.cacb.uscourts.gov) was to dismiss this case, with
25   a bar against being a debtor for a period of 180 days, (a) for willful failure of the debtors to
26   abide by this Court’s Prior Order (dkt. 100) to address this Court’s concerns regarding a
27   motion to incur debt for a vehicle (dkt. 96) and alternatively (b) for willful failure of the
28   debtors to appear in proper prosecution of this case. The individual debtors failed to make
     an appearance, in violation of the OSC, and failed to file any declarations as required by the



                                                      -1-
     Case 2:14-bk-25039-NB       Doc 119
                                     109 Filed 11/29/18
                                               08/06/18 Entered 11/29/18
                                                                 08/06/18 15:43:57
                                                                          17:24:50           Desc
                                  Main
                                   MainDocument
                                        Document Page
                                                    Page14
                                                         2 of 30
                                                              2


1    Order (dkt. 105) continuing the hearing on the debtors’ motion to incur debt. Counsel for the
2    debtors appeared at the above-captioned hearing and stated on that record that the debtors
3    may have misunderstood this Court’s order, but this Court was not persuaded that there
4    was any ambiguity in those orders. For the foregoing reasons, and with good cause
5    appearing, it is hereby ORDERED that
6          1) This bankruptcy case is DISMISSED.
7          2) The debtors are barred from being debtors in any bankruptcy case for a period of
8              180 days, for (a) willful failure to abide by orders of this Court and alternatively
9              (b) for willful failure to appear in proper prosecution of this case, all as described
10             above. See 11 U.S.C. § 109(g)(1).
11         3) Any discharge entered in this case is vacated. This Court retains jurisdiction to
12             the extent provided by LBR 1017-2(f).
13         4) All relief from stay motions that seek annulment or in rem relief are not moot. All
14             other pending motions and adversary proceedings in this case are typically moot
15             and are deemed dismissed, unless an objection is filed within 28 days after the
16             entry of this order and self-calendared for hearing.
17                                                 ###
18
19
20
21
22
23
24
25        Date: August 6, 2018

26
27
28




                                                    -2-
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 15 of 30




                               EXHIBIT B
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 16 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 17 of 30




                              EXHIBIT C
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 18 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 19 of 30




                              EXHIBIT D
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 20 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 21 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 22 of 30




                              EXHIBIT E
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 23 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 24 of 30




                                 EXHIBIT F
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 25 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 26 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 27 of 30
            Case 2:14-bk-25039-NB                      Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57                                                        Desc
                                                        Main Document    Page 28 of 30
 In re:                                                                                                                          CHAPTER: 13
            Michael Dermont Hill
                                                                                                                                 CASE NUMBER: 2:14-BK-25039-NB
            Regina Delorse Hill
                                                                                                               Debtor(s).


                                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
800 West 6th Street., Suite 940
Los Angeles, CA 90017

                                           NOTICE OF MOTION AND MOTION TO VACATE
A true and correct copy of the foregoing document entitled (specify):
ORDER OF DISMISSAL ENTERED AUGUST 6, 2018 AND TO REINSTATE THE CASE; MEMORANDUM
OF POINTS AND AUTHORITIES; DECLARATION OF DEBTOR REGINA HILL IN SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On 11/29/2018 , I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

TRUSTEE Kathy A Dockery (TR) EFiling@LATrustee.com
ATTORNEY FOR CREDITOR Gary D Fidler gfidlerlaw@gmail.com
ATTORNEY FOR CREDITOR Marian Garza ecfnotices@ascensioncapitalgroup.com
ATTORNEY FOR CREDITOR Michelle R Ghidotti ECFNotifications@ghidottilaw.com
ATTORNEY FOR CREDITOR Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
FORMER ATTORNEY FOR DEBTORS Daniel King dking@theattorneygroup.com, r44432@notify.bestcase.com
ATTORNEY FOR CREDITOR Andrew Kussmaul Andrew.Kussmaul@Bonialpc.com
ATTORNEY FOR CREDITOR Natalie E Lea Natalie.Lea@Bonialpc.com
ATTORNEY FOR CREDITOR Edward G Schloss egs2@ix.netcom.com
ATTORNEY FOR CREDITOR Timothy J Silverman tsilverman@scheerlawgroup.com
ATTORNEY FOR CREDITOR Ramesh Singh claims@recoverycorp.com
U.S. TRUSTEE United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
ATTORNEY FOR CREDITOR Gagan G Vaideeswaran ecfcacb@aldridgepite.com, GGV@ecf.inforuptcy.com
ATTORNEY FOR CREDITOR Jennifer H Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
ATTORNEY FOR CREDITOR Kristin A Zilberstein ecfnotifications@ghidottilaw.com
ATTORNEY FOR DEBTORS Thomas B. Ure tom@urelawfirm.com
                                                                                                      Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 11/29/2018       , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.
                                                                               Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on       , I served the following persons and/or entities by
personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.

                                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.
11/29/2018                  Yolanda Segura                                                               /s/ Yolanda Segura
Date                        Printed Name                                                                 Signature

                          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                                                                    9013-3.1.PROOF.SERVICE
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 29 of 30
Case 2:14-bk-25039-NB   Doc 119 Filed 11/29/18 Entered 11/29/18 15:43:57   Desc
                         Main Document    Page 30 of 30
